Case 2:19-cv-07390-DMG-AGR Document 85 Filed 09/27/19 Page 1 of 2 Page ID #:4741



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.        CV 19-7390-DMG (AGRx)                                      Date     September 27, 2019

  Title State of California, et al. v. Kevin K. McAleenan, et al.                           Page     1 of 2

  Present: The Honorable          DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                   KANE TIEN                                                 NOT REPORTED
                   Deputy Clerk                                               Court Reporter

      Attorneys Present for Plaintiff(s)                            Attorneys Present for Defendant(s)
               None Present                                                   None Present

  Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS ACTION
               SHOULD NOT BE DISMISSED AS MOOT


         On September 7, 2018, Defendants, the Department of Homeland Security (“DHS”), the
  Department of Health and Human Services (“HHS”), and related agencies, issued a notice of
  proposed regulations that purportedly “parallel the relevant and substantive terms” of the Flores
  Settlement Agreement and are intended to supersede and terminate the Agreement. See
  Apprehension, Processing, Care, and Custody of Alien Minors and Unaccompanied Alien
  Children, 83 Fed. Reg. 45,486–45,534 (Sept. 7, 2018) [hereinafter Proposed Regulations]. On
  August 21, 2019, Defendants filed a Notice of Publication of Regulations. [Doc. # 627.] On
  August 23, 2019, Defendants formally published the final regulations in the Federal Register.
  See Apprehension, Processing, Care, and Custody of Alien Minors and Unaccompanied Alien
  Children, 84 Fed. Reg. 44,392–44,535 (Aug. 23, 2019) [hereinafter New Regulations].1

          On August 26, 2019, Plaintiffs State of California, Commonwealth of Massachusetts,
  State of Connecticut, State of Delaware, District of Columbia, State of Illinois, State of Maine,
  State of Maryland, State of Michigan, State of Minnesota, State of Nevada, State of New Jersey,
  State of New Mexico, State of New York, State of Oregon, Commonwealth of Pennsylvania,
  State of Rhode Island, State of Vermont, Commonwealth of Virginia, and State of Washington
  filed a Complaint alleging that the New Regulations constitute an ultra vires agency action,
  violate the Administrative Procedure Act (APA), and violate the Fifth Amendment’s Due
  Process Clause. Compl. at ¶¶ 487–511 [Doc. # 1]. On August 30, 2019, Plaintiffs filed a Motion
  for Preliminary Injunction to enjoin enforcement of the New Regulations. [Doc. # 32.]

        In the related case, Flores v. Barr, No. CV 85-4544-DMG (AGRx), the Court
  permanently enjoined the New Regulations in their entirety in its September 27 Order re


           1
               The New Regulations are scheduled to become effective on October 22, 2019.   See 84 Fed. Reg.
  at 44,392.

  CV-90                                  CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:19-cv-07390-DMG-AGR Document 85 Filed 09/27/19 Page 2 of 2 Page ID #:4742



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    CV 19-7390-DMG (AGRx)                                  Date     September 27, 2019

  Title State of California, et al. v. Kevin K. McAleenan, et al.                   Page     2 of 2

  Plaintiffs’ Motion to Enforce Settlement and Defendant’s Notice of Termination and Motion in
  the Alternative to Terminate the Settlement. [Doc. ## 688, 690.]

          The parties are hereby ORDERED TO SHOW CAUSE in writing, no later than
  October 2, 2019, why this action should not be dismissed in its entirety as moot. The hearing on
  Plaintiffs’ Motion for Preliminary Injunction scheduled for October 4, 2019 is VACATED, and
  the Court’s decision on that motion will be held in abeyance until this Order to Show Cause is
  discharged.

  IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
